DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-10, 14-15, 18, and 20-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greener et al. (US 20140094730 A1), hereinafter referred to as “Greener”.
Regarding claim 1, Greener teaches 	a wound therapy device (Figures 1-16) comprising: a conformable, reticulated manifold comprising a porous and permeable material (wound dressing comprising a body of porous material, see Paragraph [0088-0090]), wherein the manifold further comprises a pattern of cuts configured to transform the manifold from a planar relaxed state to a pliable three-dimensional state when the manifold is extended along a lateral axis (see Paragraph [0103]) (see Figures 11-13).
claim 2, Greener teaches wherein the manifold further comprises a perimeter border substantially free of the pattern of cuts (see below).
[AltContent: arrow][AltContent: textbox (Perimeter border of manifold is substantially free of cuts)]
    PNG
    media_image1.png
    501
    456
    media_image1.png
    Greyscale

Regarding claim 3, Greener further teaches wherein the manifold comprises a reticulated polyurethane foam with 40-50 pores per inch (typical foams used in NPWT have porosities in the range 30-60 pores per inch, see Paragraph [0090]).
Regarding claim 4, Greener teaches wherein the manifold forms a geodesic dome in the pliable three-dimensional state (the body can comprise a second set of slits that allow the body of the foam to curve in two planes, i.e. a domed shape like the knee, see Paragraphs [0102-0103]).
claim 5, Greener further teaches wherein the cuts each appear as a straight line when the manifold is in the planar relaxed state (Suitably, the cuts are slits which is generally long, thin, straight, and linear, see Paragraph [0026]) (See Figure 13).
Regarding claim 6, Greener further teaches wherein the cuts appear as substantially diamond-shaped when the manifold is extended along the lateral axis (see Figure 11 and 13).
Regarding claim 7, Greener further teaches wherein the cuts appear as substantially circular when the manifold is extended along the lateral axis (cuts may be curved radiating in an outwardly direction from a central point describing a circumference of a circle, see Paragraph [0026]).
Regarding claim 8, Greener further teaches wherein the cuts comprise one or more geometric shapes (the cuts can be formed in random arrangements and are not restricted to any particular geometry, see Paragraph [0026]). 
Regarding claim 9, Greener further teaches wherein the manifold is extended along the lateral axis at a midpoint of the manifold (it appears that the manifold is extended along the lateral axis at the midpoint, see Figure 13).
Regarding claim 10, Greener further teaches wherein the manifold in the pliable three-dimensional state is sized to fit a knee, an ankle, a shoulder, a breast, or an elbow (the body can comprise a second set of slits that allow the body of the foam to curve in two planes, i.e. a spherical shape like the knee, see Paragraphs [0102-0103]).
Regarding claim 14, Greener further teaches wherein the device further comprises an adhesive thermoformed outer polyurethane film configured to be peeled away from a non-adhesive, disposable layer immediately prior to administration of the device (adhesive 
Regarding claim 15, Greener teaches a wound therapy kit comprising: (i) a conformable, reticulated manifold comprising a porous and permeable material (wound dressing comprising a body of porous material, see Paragraph [0088-0090]), wherein the manifold further comprises a pattern of cuts configured to transform the manifold from a planar relaxed state to a pliable three-dimensional state when the manifold is extended along a lateral axis (see Paragraph [0103]) (see Figures 11-13); (ii) a wound interface layer (a perforated player of polyurethane film can be applied to the wound contact surface, see Paragraph [0053]); (iii) an adhesive, breathable drape (In foam based NPWT the porous compressible foam is sealed with a flexible sheet, such as a drape, see Paragraph [0014]); and (iv) a pneumatic connection to a negative pressure wound therapy device (a tube is inserted under or through the drape into the wound site and its distal end is connected to a vacuum source, see Paragraph [0014]).
Regarding claim 18, Greener teaches a method for wound therapy (using the wound dressing as mapped in claim 1) comprising: (i) extending a conformable, reticulated manifold along a lateral axis of the manifold (wound dressing comprising a body of porous material, see Paragraph [0088-0090]) (a second conformation where the slit is expanded into an aperture having a first direction, see Paragraph [0065]), wherein the manifold comprises a porous and permeable material and a pattern of cuts configured to transform the manifold from a planar relaxed state to a pliable three-dimensional state as the manifold is extended along the lateral axis (see Paragraph [0103]) (see Figures 11-13); (ii) ceasing extension when the manifold bends 
Regarding claim 20, Greener further teaches wherein the cuts each appear as a straight line when the manifold is in the planar relaxed state (suitably, the cuts are slits which is generally long, thin, straight, and linear, see Paragraph [0026]) (See Figure 13) and appear as substantially diamond-shaped when the manifold is extended along the lateral axis (see Figure 11 and 13).
Regarding claim 21, Greener further teaches wherein the cuts appear as substantially circular when the manifold is extended along the lateral axis (cuts may be curved radiating in an 
Regarding claim 22, Greener further teaches wherein the cuts comprise one or more geometric shapes (the cuts can be formed in random arrangements and are not restricted to any particular geometry, see Paragraph [0026]).
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
8.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greener (US 20140094730 A1) in view of Canner et al. (US 20160287765 A1), hereinafter referred to as “Canner”.
Regarding claim 11, Greener teaches all of the limitations as discussed above in claim 1. However, Greener does not explicitly disclose wherein the manifold is elliptical in the planar relaxed state.
Canner teaches wherein the manifold is elliptical in the planar relaxed state (the stabilizing structure can have an elliptical shape, see Paragraph [0315]) (see Figures 13A-D).
	Greener and Canner are analogous art because both deal with wound dressing comprising a conformable manifold.
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the manifold of Greener and further include wherein the manifold is elliptical, as taught by Canner. Canner teaches the elliptical shape may allow the structure to better accommodate the shape of the wound (see Paragraph [0316]).
9.	Claim  12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greener (US 20140094730 A1).
Regarding claim 12, Greener teaches all of the limitations as discussed above in claim 1. However, Greener does not explicitly disclose wherein the manifold is circular in the planar relaxed state.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Greener to have a circular-shape since it has been held that “where the only difference between the prior art and the claims was a recitation of relative manifold shape in a relaxed 2-D state of the claimed device and a device having the claimed relative manifold shape would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). In the instant case, the device of Greener would not .
10.	Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greener (US 20140094730 A1) in view of Kilpadi (US 20180228653 A1).
Regarding claim 16, Greener teaches all of the limitations as discussed above in claim 15. However. Greener does not explicitly disclose wherein the wound interface layer comprises Milliken fabric.
Kilpadi teaches wherein the wound interface layer (comfort layer (160) configured to directly contact tissue site (102), see last line of Paragraph [0046]) comprises Milliken fabric (see Paragraph 0047]).
Greener and Kilpadi are analogous art because both deal with a negative pressure wound therapy system. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the wound interface layer of Greener and further include the layer comprising of Milliken fabric, as taught by Kilpadi. Kilpadi teaches the fabric aids in preventing skin irritation and discomfort while allowing fluid transmission through the comfort layer, see Paragraph [0047]).
	Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greener (US 20140094730 A1) in view of Middaugh et al. (US 10046095 B1), hereinafter referred to as “Middaugh”. 
Regarding claim 17, Greener teaches all of the limitations as discussed above in claim 15. However, Greener does not explicitly disclose wherein the wound interface layer comprises perforated silicone.
Middaugh teaches wherein the wound interface layer (32) comprises perforated silicone (a perforated silicone mesh, see Col. 5 lines 28-29).
Greener and Middaugh are analogous art because both deal with a wound dressing comprising a wound interface layer.
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the wound interface layer of Greener and further include the wound interface layer to comprise of perforated silicone, as taught by Middaugh. Middaugh teaches perforated silicone is a thin, flexible elastomeric film that will not stick to human tissue (see Col. 5 lines 27-30).
12.	Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greener (US 20140094730 A1) in view of Doshi et al. (WO 2015058114 A1), hereinafter referred to as “Doshi”. 
Regarding claim 19, Greener teaches all of the limitations as discussed above in claim 18. However, Greener does not explicitly disclose the manifold further comprises at least one plastic tab on at least one side of the lateral axis of the manifold and the plastic tabs indicate where a user grips to extend the manifold.

Greener and Doshi are not analogous art. However, both references solve the same problem of effectively positioning a manifold on a complex geometry of a human whether that be a nasal patch or a wound dressing. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the manifold of Greener and further include a plastic tab where a user can grip to extend the manifold, as taught by Doshi. Doshi teaches currently available devices can be difficult to remove from the skin of the user, so the use of such a tab that is raised or otherwise easy for the user to grasp would allow easier removal of the device (see Paragraph [000292]).
Allowable Subject Matter
13.	Claims 13 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
14.	The following is a statement of reasons for the indication of allowable subject matter:  
Claims 13 and 23 would be allowable for reciting, inter alia, “a second layer with a pattern of cuts, wherein the pattern of cuts of the first layer do not align with the pattern of cuts of the second layer when both layers are in the pliable three- dimensional state”.

Prior art like Kilpadi (US 20180228653 A1) teaches a dressing assembly (112) having a dressing bolster (114) which may include one or more notches (156) in the form of cuts or slits to enhance the flexibility of the dressing bolster (see Paragraph [0040]). The dressing bolster having a first layer (170) with a first contraction zone, a second layer (172) with a second contraction zone. The second contraction zone (172) may be configured to contract the second amount in a lateral direction relative to the tissue site (102) and relative to a longitudinal axis or midline of the dressing bolster (114) (see Paragraph [0063-0068]). However, Kilpadi does not explicitly disclose the second layer have a pattern of cuts, but rather just a contraction zone that doesn’t require cuts to contract. Kilpadi and Greener in combination would read on most of the limitations of claim 13 or 23. However, Kilpadi and Greener would still fail to teach the second layer with a pattern cuts that are different/non-aligning with the first layer pattern of cuts. The prior art would need to disclose a first and a second layer having a pattern of cuts, as well as the second layer having cuts differing from the first layer. There is no prior art that is found to be combinable with Greener to read on these limitations. Therefore the combination of limitations would be considered allowable.  

Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bannwart (WO 2018134162 A1) teaches a wound therapy device (See Figure 1) comprising: a conformable, reticulated manifold comprising a porous and permeable material (porous wound insert (1)), wherein the manifold further comprises a pattern of cuts (wound insert (1) had one or more cuts (12), see Abstract). However, Bannwart fails to disclose the manifold configured to transform the manifold from a planar relaxed state to a pliable three-dimensional state when the manifold is extended along a lateral axis.
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RASSAVONG whose telephone number is (408)918-7549. The examiner can normally be reached Monday - Friday 9:00am-5:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J. Weiss can be reached on (571)270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/E.R./ (2/7/22)Examiner, Art Unit 3781                                                                                                                                                                                                        
/SUSAN S SU/Primary Examiner, Art Unit 3781                                                                                                                                                                                                        7 February 2022